Citation Nr: 0720878	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-37 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for 
polymorphous light eruption.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1963 and from February 1964 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.



FINDINGS OF FACT

1.  On June 26, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, that a withdrawal of the appeal for a rating in 
excess of 10 percent for polymorphous light eruption was 
requested.

2.  The veteran has degenerative joint disease characterized 
by severe limitation of motion in the lumbosacral spine, and 
flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for a 40 percent rating, but no higher, for 
degenerative joint disease of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 5237 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until April 2006.  Despite the untimely notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in March 2003, (prior to the September 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained.  The veteran was also provided with a VA 
examination of the lumbar spine.  Additionally, the veteran 
was afforded a travel board hearing before the undersigned 
veterans law judge.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

I.  The claim for entitlement to a rating in excess of 10 
percent for polymorphous light eruption

The veteran submitted a claim for polymorphous light eruption 
in March 2003.  The Regional Office (RO) continued the 
veteran's non-compensable rating for the skin condition by a 
rating decision dated September 2003.  The veteran appealed 
the noncompensable evaluation.  By a rating decision dated 
August 2004, the RO granted the veteran a 10 percent 
disability rating for his skin condition, effective March 27, 
2003.  However, whether the veteran was entitled to a rating 
in excess of 10 percent for his skin condition was the issue 
remaining on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative, has withdrawn this 
appeal by a statement dated June 2006 and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


II.  The claim for entitlement to a rating in excess of 10 
percent for lumbosacral strain

In a June 1984, rating decision the RO granted service 
connection for lumbosacral strain with degenerative changes, 
and assigned a noncompensable rating, effective November 1, 
1983.  In March 2003, the veteran submitted a request for an 
increased rating.  A September 2003 rating decision continued 
the noncompensable rating.  The veteran appealed and an 
August 2004 rating decision granted an increased rating of 10 
percent, effective March 27, 2003.  

The veteran was afforded a VA examination in July 2003.  The 
veteran complained of daily lower back pain that did not 
radiate.  He reported flare-ups lasting a few days following 
activities such as carrying heavy items.  Upon physical 
examination, the examiner noted that the veteran had a normal 
gait that was slightly slowed.  Range of motion testing 
revealed flexion from 0 to 90 degrees without pain, extension 
from 0 to 25 degrees, lateral flexion from 0 to 25 degrees, 
bilaterally, and rotation from 0 to 30 degrees bilaterally, 
with mild to moderate pain.  There was no weakness or 
fatigability of the lumbar spine.  There was no bone pain or 
muscle spasm present.  Distal sensation was normal, and 
straight leg raising was negative.  Deep tendon reflexes were 
present and equal bilaterally and Waddell's sign was 
negative.  X-rays of the lumbar spine taken in conjunction 
with the examination indicated scoliosis and osteoarthrosis 
but without disc disease.  A diagnosis of degenerative joint 
disease with scoliosis was provided.   

A medical opinion from the veteran's private physician, dated 
March 2004, stated that the veteran had degenerative disc 
disease at multiple levels of his lower thoracic and lumbar 
spine that has been progressing for years.  The note also 
indicated that the veteran had a herniated disc at L4-5.  X-
rays dated March 2004 showed mild DJD with L-4,5 disc space 
narrowing, and mild dextroscoliosis.  An MRI dated March 2004 
revealed mild levoscoliosis, and varying degrees of disc 
desiccation throughout the lower thoracic and lumbar region 
with concentric bulging of the L4-5 disc combining with 
posterior bony and ligament hypertrophy to produce some 
localized spinal stenosis.

An electrodiagnostic study conducted in April 2004 included a 
nerve conduction study and a needle electromyography.  The 
EMG findings were consistent with severe sensory, motor, 
peripheral neuropathy involving the lower extremities, but 
there was no evidence of lumbosacral radiculopathy on the 
right side.  A May 2004 private examination report indicted 
complaints of lower back and right lower extremity pain.  
After reviewing recent radiographic studies, the private 
physician noted a diagnosis of moderate spinal stenosis at 
L4-5 produced by anterior and posterior bony changes as well 
as some concentric bulging of the intervertebral disc.  There 
was also mild spinal stenosis at L5-S1 produced primarily by 
concentric bulging of the vertebral discs. 

A private examination dated June 2004 indicated low back and 
right leg pain and weakness.  After a neurological 
examination, the physician indicated weakness and numbness in 
the right leg predominately in a femoral and possible 
peroneal or L5 distribution.  The physician opined that it 
was likely due to a problem with diabetic 
polyradiculoneuritis, but that a prior EMG was incomplete and 
he was unable to make a diagnosis.  In August 2004, a 
neurological examination revealed a moderate, axonal greater 
than demyelinating, length-dependant, sensorimoor 
polyneuropahty of both lower extremities, with probable 
sensory neuropathy in the left upper extremity; and an active 
and chronic, oderate to severe lesion on the right in a 
distribution most suggestive of a lumbosacral plexopathy, 
although lesions of the L4 and L5 roots or intraspinal areas 
on the right cannot be excluded, and may be consistent with a 
diabetic amyotrophy syndrome or poly radiculopathy syndrome.

At his March 2005 hearing, the veteran testified that his low 
back symptoms warranted rating in excess of 10 percent.  The 
veteran testified that he was limited in certain aspects of 
his life due to his back pain.  He complained that long car 
rides made his back stiffen, and that he had to take pain 
pills just to get moving in the morning.  The veteran also 
stated that he can no longer participate in a lot of 
recreational activities like softball or fishing due to his 
back condition.  The veteran also reported that during flare-
ups, he would lie down in bed, but clarified that he had 
never been bedridden due to his flare-ups.  

An April 2005 private examination noted complaints of low 
back pain, and spinal stenosis at L4-L5.  A second April 2005 
private medical opinion noted that the veteran had 
multifactoral back pain, degenerative disc disease, muscle 
spasm and some right leg weakness.  The veteran reported 
flare-ups and muscle spasms that leave him in bed for a week 
at a time.  

Finally the veteran was afforded anther VA examination in 
September 2006.  The examiner noted that the veteran 
complained of pain radiating from his back to his lower 
extremities.  Upon physical examination, pelvis was level, 
there was no scoliosis, there was some diffuse tenderness in 
the lower lumbar region, both left and right, and the lumbar 
musculature was tight.  The veteran had a limp to the left 
side and his posture was erect.  Range of motion testing 
revealed flexion from 0 to 30 degrees, extension was from 0 
to 10 degrees, lateral flexion was from 0 to 15 degrees 
bilaterally, and rotation was from 0 to 10 degrees 
bilaterally.  The examiner noted that the veteran's effort 
was limited on range of motion testing and that there was no 
objective evidence of weakened movements, excess 
fatigability, or incoordination and thus there was no 
additional loss of range of motion due to these factors.  The 
examiner also stated that he did not feel pain during flare-
ups would further decrease his range of motion.  

The examiner further noted that reflexes were trace above his 
knees and absent at the level of his ankles.  Vibratory 
sensation was also absent at the level of the ankles but 
present at the knees.  Straight leg raising was to 30 degrees 
bilaterally, which pain only in the posterior aspect of the 
thigh.  The examiner provided a diagnosis of degenerative 
disc disease of the lumbar spine and spondylosis of the 
lumbosacral spine with spinal stenosis superimposed on 
diabetic polyneuropathy in the lower extremities.  The 
examiner also opined that the clinical examination does not 
delineate a true radiculopathy, but rather the condition 
could be transient with flare-ups due to spinal stenosis.  
While the present condition was likely due to a combination 
of spinal stenosis and diabetic polyneuropathy, the examiner 
could not separate one from another.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 for lumbosacral strain.  A 10 
percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
As there is no evidence of muscle spasm on extreme forward 
bending, or loss of lateral spine motion in the standing 
position, a higher rating is not available under Diagnostic 
Code 5295.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(in effect prior to September 26, 2003), for limitation of 
motion of the lumbar spine, warrants a 10 percent rating for 
slight limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion for the thoracolumbar spine 
is 240 degrees.

The veteran's VA examination in July 2003 indicated normal 
ranges of motion.  However, the range of motion testing 
performed at the September 2006 VA examination revealed 
flexion from 0 to 30 degrees, extension from 0 to 10 degrees, 
lateral flexion from 0 to 15 degrees and rotation from 0 to 
10 degrees.  No other range of motions studies are available 
for evaluation.  Thus, from September 2006, the evidence 
shows that the veteran had severe limitation of motion in the 
lumbosacral spine.  Thus, based on the September 2006 VA 
examination, a higher rating of 40 percent is warranted for 
severe limitation of motion.

Finally, when taking into account whether the veteran would 
be warranted a rating in excess of 10 percent when combining 
the ratings that could be afforded for his orthopedic and 
neurological manifestations (Diagnostic Code 5292 and 
Diagnostic Code 8520, respectively), the veteran does not 
meet the criteria for a higher rating.  The veteran is 
already in receipt of a 10 percent rating for his peripheral 
neuropathy of the right lower extremity due to diabetes 
mellitus under Diagnostic Code 8520.  The veteran's spinal 
stenosis and peripheral neuropathy symptoms are superimposed 
on one another.  Thus the Rating Schedule may not be employed 
as a vehicle for compensating a claimant twice or more for 
the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).   The Board will examine, however, whether a 
rating in excess of10 percent is warranted for the right 
lower extremity peripheral neuropathy due to the service 
connected back disability.  In this regard, the Board notes 
that none of the evidence shows that the service-connected 
back disability causes right lower extremity impairment which 
is equivalent to moderate incomplete paralysis of the sciatic 
nerve.  Additionally, there is no evidence that the veteran's 
service-connected back disability causes left lower extremity 
impairment which is equivalent to mild incomplete paralysis 
of the sciatic nerve.  Thus, a higher rating based on any 
associated neurological impairment is not warranted.


b.  New Rating Criteria

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees, but not greater that 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

As stated above, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees and left and 
right lateral rotation are 0 to 30 degrees.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.

The veteran's VA examination in July 2003 indicated normal 
ranges of motion.  However, the range of motion testing 
performed at the September 2006 VA examination revealed 
flexion from 0 to 30 degrees, extension from 0 to 10 degrees, 
lateral flexion from 0 to 15 degrees and rotation from 0 to 
10 degrees.  No other range of motions studies are available 
for evaluation.  Thus, as the evidence showed forward flexion 
of 30 degrees or less at the September 2006 VA examination, a 
rating of 40 percent is warranted under the Rating Formula 
for Diseases and Injuries of the Spine, from September 2006 
forward.  A 50 percent rating is not warranted as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.

Under the former and revised criteria for intervertebral disc 
syndrome, the next higher rating of 60 percent is assigned 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 weeks.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (prior to September 
2003) and Diagnostic Code 5243 (after September 2003).  There 
is no evidence of incapacitating episodes, especially not 6 
weeks of incapacitating episodes.  While the veteran did 
state during his hearing that during flare-ups that cause him 
to lie down, he also stated that he was never bedridden as 
the result of the flare-ups.  Additionally, there is no 
evidence of physician prescribed bed rest.  Accordingly, a 
compensable rating is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes at any point since the veteran's claim for increase.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The veteran has severe limitation of motion in the 
lumbosacral spine, and flexion limited to 30 degrees in his 
September 2006 examination.  Thus, based on the September 
2006 examination, the Board finds, after resolving all doubt 
in favor of the veteran, that the level of disability more 
nearly approximates the criteria for a 40 percent evaluation.  
38 C.F.R. § 4.71a.


ORDER

The appeal for a rating in excess of 10 percent for 
polymorphous light eruption is dismissed.

Entitlement to an evaluation of 40 percent for lumbosacral 
strain is granted, subject to the regulations applicable to 
the payment of monetary benefits.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


